               Case 3:21-cr-00071 Document 21 Filed 06/08/21 Page 1 of 1 PageID #: 62

                                   Courtroom Minute Entry
Room: Huntington                                 Case No.: 3:21-cr-00071-1                         Type: Criminal
Caption: USA v. Abdul Osumanu                    Judge: Cheryl A. Eifert

Started: 6/8/2021 1:29:31 PM
Ends:    6/8/2021 1:34:25 PM Length: 00:04:55

Judge: Cheryl A. Eifert
Courtroom Deputy: Heidi Liebegott Guerra
Law Clerk: Tessa Adkins
AUSA: Kathleen Robeson
Probation Officer: Lilla Adkins
FPD: David Bungard

1:29:40 PM      ARRAIGNMENT
1:30:48 PM      Called case, noted appearances of counsel
1:31:08 PM      Judge: Cheryl A. Eifert
1:31:10 PM      Defendant waived his right to be present
1:31:21 PM      Enters a plea of not guilty to charge(s) contained in the indictment on behalf of the defendant
1:32:29 PM      Explained the mandatory consular notification; directed that notification should be signed and submitted
to the Clerk
1:32:39 PM      Directed the AUSA to produce evidence pursuant to Brady v. Maryland; AUSA acknowledged
1:33:23 PM      Stated district judge assignment, and dates for trial and pretrial motions hearing
1:33:35 PM      Defendant previously waived the right to be present at the pretrial motions hearing
1:33:40 PM      Parties have elected the standard discovery; pretrial motions, voir dire and witness list dates given
1:33:57 PM      Probation Officer: Lilla Adkins
1:33:58 PM      Addressed the Court
1:34:06 PM      Judge: Cheryl A. Eifert
1:34:17 PM      Hearing Adjourned
